OPINION OF THE COURT
Per Curiam.
In 1955, respondent was admitted by this court to practice as an attorney. In May 1982 he was charged by petitioner Departmental Disciplinary Committee with professional misconduct for having neglected to prosecute legal matters in which he had been retained. After a hearing, the Committee sustained five charges of neglect (Code of Professional Responsibility DR 6-101 [A] [3]), one of misrepresenting the status of a case to a client (DR 1-102 [A] [4]) and one of failing to cooperate with the Committee in its investigation of nine complaints against him (DR 1-102 [A] [5]). Prior to the May 1982 charges, he had been admonished five times in other matters. He has failed to answer the petition at bar.
The petition should be granted, the findings of fact and conclusions of law confirmed, and respondent suspended for a period of one year and until the further order of this court.
Murphy, P. J., Ross, Asch, Kassal and Ellerin, JJ., concur.
Respondent is suspended from practice as an attorney and counselor-at-law in the State of New York, effective August 12, *2431985, for a period of one year and until the further order of this court.